Citation Nr: 0214430
Decision Date: 10/16/02	Archive Date: 11/06/02

Citation Nr: 0214430	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  99-14 248	)	DATE OCT 16, 2002
	)
	RECONSIDERATION	)
	)

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the Department of Veterans Affairs committed 
clear and unmistakable error in its December 1947 rating 
decision assigning a noncompensable disability evaluation for 
the veteran's right posterior thigh shell fragment wound 
residuals.  

2.  Entitlement to an effective date prior to September 23, 
1992 for the award of a 10 percent evaluation for the 
veteran's right posterior thigh shell fragment wound 
residuals including Muscle Group XIII injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from December 1942 to 
September 1945.  In July 1997, the Board of Veterans' Appeals 
(Board) granted a 10 percent disability evaluation for the 
veteran's right posterior thigh shell fragment wound 
residuals with Muscle Group XIII injury.  This matter came 
before the Board on appeal from an August 1997 rating 
decision of the St. Petersburg, Florida, Regional Office (RO) 
which, in pertinent part, effectuated the Board's award as of 
September 23, 1992 and determined that the Department of 
Veterans Affairs' (VA) December 1947 rating decision 
assigning a noncompensable evaluation for the veteran's right 
posterior thigh shell fragment wound residuals was not 
clearly and unmistakably erroneous.  In May 1998, the veteran 
submitted a notice of disagreement.  In August 1998, the RO 
informed the veteran that "your notice of disagreement to 
the denial of ... an earlier effective date for a compensable 
evaluation for shell fragment wound of the right thigh based 
on clear and unmistakable error has been accepted."  In June 
1999, the RO issued a statement of the case to the veteran 
and his accredited representative.  In June 1999, the veteran 
submitted an Appeal to the Board (VA Form 9).  In May 2001, 
the Board denied an effective date prior to September 23, 
1992 for the award of a 10 percent evaluation for the 
veteran's right posterior thigh shell fragment wound 
residuals including Muscle Group XIII injury.  

In June 2002, the veteran submitted a Motion for 
Reconsideration of the Board's May 2001 decision.  In January 
2001, a Deputy Vice Chairman of the Board ordered 
reconsideration of the May 2001 Board decision under the 
authority granted to the Chairman of the Board in 38 U.S.C.A. 
§ 7103(b) (West 1991 & Supp. 2002).  This decision by the 
reconsideration panel replaces the May 2001 Board decision on 
the merits.  

In May 1998, the veteran submitted a claim of entitlement to 
an increased disability evaluation for his right posterior 
thigh shell fragment wound residuals.  It appears that the RO 
has not had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Member of the Board cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2002).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2002).  



FINDINGS OF FACT

1.  The veteran's service medical records reflect that he 
sustained a right posterior thigh shell fragment wound which 
required medical treatment including a period of 
hospitalization.  No X-ray studies of the right thigh are 
contained in the veteran's service medical records.  

2.  In December 1947, the VA granted service connection for 
right posterior thigh shell fragment wound residuals; 
assigned a noncompensable evaluation for that disability; and 
effectuated the award as of September 14, 1945.  The veteran 
was informed in writing of the decision and his appellate 
rights in December 1947.  

3.  The evidence before the VA in December 1947 did not show 
the presence of either right posterior thigh retained 
metallic foreign bodies or right Muscle Group XIII injury.  

4.  The veteran's reopened claim for an increased evaluation 
for his right posterior thigh shell fragment wound residuals 
was received by the RO on September 23, 1992.  


CONCLUSIONS OF LAW

1.  The VA did not commit clear and unmistakable error in its 
December 1947 rating decision in failing to assign a 10 
percent evaluation for the veteran's right posterior thigh 
shell fragment wound residuals.  38 U.S.C.A. §§ 5107, 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.105(a) (2002); 38 
U.S.C.A. §§ 477, 736 (West 1946); 38 C.F.R. § 2.1141 (1947); 
Schedule for Rating Disabilities, 17, Diagnostic Code 5313 
(1945).  

2.  An effective date prior to September 23, 1992 for the 
award of a 10 percent evaluation for the veteran's right 
posterior thigh shell fragment wound residuals is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2002), 38 C.F.R. § 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000). This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. The VCAA was implemented with the 
adoption of new regulations. See 66 Fed. Reg. 45,620 (as 
amended, August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)). However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000). See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). In this case, although the 
RO did not have the benefit of the explicit provisions of the 
VCAA or the implementing regulations at the time of the 
decisions on appeal, the Board finds that VA's duties have 
been fulfilled as they relate to the claim for an earlier 
effective date.

As an initial matter, the U.S. Court of Appeals for Veterans 
Claims (Court) has recently noted that the VCAA is not 
applicable to all cases.  Wensch v. Principi, No. 99-2210 
(U.S. Vet. App. Dec. 20, 2001) (citing Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001)).  In this case, the issues on appeal include a CUE 
claim, which must be based on the record and law that existed 
at the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994). The appellant has not 
argued that any additional development is required, and the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
this claim. See Wensch, supra. Therefore, a remand for 
application of the VCAA is not required.  See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc) (VCAA not 
applicable to CUE claim).

In reviewing the issues of whether the VA committed clear and 
unmistakable error in its December 1947 rating decision 
assigning a noncompensable evaluation for the veteran's right 
thigh shell fragment wound residuals and the veteran's 
entitlement to an earlier effective date for the award of a 
10 percent evaluation for his right thigh shell fragment 
wound residuals, the Board observes that the VA has secured 
or attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's claims.  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


I.  Historical Review

The veteran's service medical records indicate that he was 
struck in the right posterior thigh by shell fragments during 
combat with the enemy on September 15, 1944.  A September 15, 
1944 naval treatment record states that the veteran was 
wounded in action and transferred to the U.S.S. Aquarius for 
treatment.  A September 20, 1944 treatment record conveys 
that the veteran was subsequently transferred to the U.S.S. 
Pinkney, an evacuation transport ship.  His wound was dressed 
and treated with medication.  A September 26, 1944 naval 
treatment record notes that treating medical personnel 
observed a necrotic shell fragment puncture wound over the 
right extreme upper medial posterior thigh.  Naval treatment 
entries dated on September 27 and 28, 1944 reflect that the 
veteran's wound was still draining.  An October 5, 1944 naval 
treatment record states that the veteran's wounds were almost 
completely healed and he was returned to duty.  The report of 
the veteran's May 1945 physical examination for service 
separation states that he exhibited no right lower extremity 
abnormalities.  

The report of the April 1947 VA special malaria examination 
relates that the veteran reported having sustained a right 
thigh shrapnel fragment wound in 1944 which necessitated a 
period of three weeks' hospitalization or other medical 
treatment.  On physical examination, the veteran exhibited a 
well-healed scar over the inner surface of the right thigh, 
which was described as "NS/ND" (not symptomatic/not 
disabling).  In December 1947, the VA assigned a 
noncompensable evaluation for scars of the right upper arm 
and right thigh, as residuals of gunshot wounds, effective as 
of September 14, 1945, the day following service separation.  

In October 1981, the veteran submitted a claim for an 
increased evaluation for his service-connected disabilities.  
In November 1981, the RO recharacterized the veteran's 
service-connected wound residuals as right leg shell fragment 
wound scar residuals evaluated as noncompensable and right 
arm gunshot wound scar residuals evaluated as noncompensable 
and denied compensable evaluations for the disabilities.  In 
November 1981, the veteran was informed in writing of the 
decision and his appellate rights.  He did not submit a 
notice of disagreement with the decision.  

In April 1984, the veteran submitted a claim for an increased 
evaluation for his right lower extremity shell fragment wound 
residuals.  No action was apparently taken on the claim.  

In April 1989, the veteran again submitted a claim for an 
increased evaluation for his right lower extremity shell 
fragment wound residuals.  In July 1989, the RO disallowed 
the veteran's claim due to his failure to submit 
documentation to support his claim.  The veteran was informed 
in writing of the decision and his appellate rights.  He did 
not submit a notice of disagreement with the decision.  

In September 1992, the veteran submitted a claim for an 
increased evaluation for his right thigh shell fragment wound 
residuals.  The claim was received by the RO on September 23, 
1992.  In February 1993, the RO denied the veteran's claim.  
The veteran subsequently appealed to the Board.  In June 
1996, the Board remanded the veteran's claim to the RO for 
additional development of the record which included affording 
the veteran a VA examination for compensation purposes.  

The veteran was subsequently afforded a VA examination for 
compensation purposes in September 1996.  The examination 
report conveys that the veteran complained of right knee and 
hip pain.  He reported that he had sustained a right lower 
extremity mortar shell fragment wound during combat in World 
War II.  On examination, he exhibited a well-healed and 
non-tender right posterior thigh shrapnel wound scar and 
"some" right thigh and right hip limitation of function.  
Contemporaneous X-ray studies of the right lower extremity 
revealed two metallic foreign bodies in the soft tissues over 
the right buttock or inguinal area.  In July 1997, the Board 
granted a 10 percent evaluation for the veteran's right 
posterior thigh shell fragment wound residuals with Muscle 
Group XIII injury.  In August 1997, the RO effectuated the 
Board's award as of September 23, 1992.  


II.  Clear and Unmistakable Error

The veteran advances that the VA committed clear and 
unmistakable error in its December 1947 rating decision by 
failing to properly ascertain the muscle injury associated 
with his right posterior thigh shell fragment wound and 
subsequently evaluating his service-connected disability as 
noncompensable.  Generally, appellate review is initiated by 
a notice of disagreement and completed by a substantive 
appeal after a statement of the case is furnished.  Absent 
such action, a rating determination is considered to be final 
and is not subject to review except upon a finding of clear 
and unmistakable error.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002).  Title 38 of the Code of Federal Regulations 
(2002) provides, in pertinent part, that: 

Previous determinations which are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error.  Where evidence establishes such 
error, the prior decision will be 
reversed or amended.  For the purpose of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a) 
(2002).  

The Court has set forth the following three-pronged test to 
determine whether "clear and unmistakable error" is present 
in a prior RO determination: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was "clear and unmistakable 
error" must be based on the record and the law as it existed 
at the time of the challenged prior adjudication.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  See also 
Norris v. West, 12 Vet. App. 413, 419 (1999).  A 
determination of clear and unmistakable error is dependent 
solely upon a review of that evidence which was before the 
adjudicator at the time of the challenged decision.  

At the time of the December 1947 rating decision, disability 
evaluations were determined by comparing the veteran's 
symptomatology with the criteria set forth in the 1945 
Schedule For Rating Disabilities.  38 U.S.C.A. §§ 477, 736 
(West 1946); 38 C.F.R. § 2.1141 (1947).  The rating schedule 
provided that a noncompensable evaluation was warranted for 
slight injury to Muscle Group XIII (posterior thigh group).  
A 10 percent evaluation required moderate injury.  A 30 
percent evaluation required moderate severe injury.  Schedule 
for Rating Disabilities, Diagnostic Code 5313 (1945).  

The 1945 Schedule For Rating Disabilities offered guidance 
for evaluating muscle injuries caused by various missiles and 
other projectiles.  It directed, in pertinent part, that:

(1) Slight (Insignificant) Disability of 
Muscles.  
Type of injury.-Simple wound of muscle 
without debridement infection or effects 
of laceration.  
History and complaint.-Service department 
record wound of slight severity or 
relatively brief treatment and return to 
duty.  Healing with good functional 
results.  No consistent complaint of 
cardinal symptoms of muscle injury or 
painful residuals.  
Objective findings.-Minimal scar; slight, 
if any, evidence of fascial defect or 
atrophy or impaired tonus.  No 
significant impairment of function and no 
metallic fragments.  
(2)  Moderate Disability of Muscles
Type of injury.-Through and through or 
deep penetrating wound of short track by 
a single bullet or small shell or 
shrapnel fragment are to be considered as 
of at least moderate degree.  Absence of 
explosive effect of high velocity missile 
and of residuals of debridement, or 
prolonged infection.  
History and complaint.-Service department 
record or other sufficient evidence of 
hospitalization in service for treatment 
of wound.  Record in the file of 
consistent complaint on record from the 
first examination forward of one or more 
of the cardinal signs and symptoms of 
muscle wounds particularly fatigue and 
fatigue-pain after moderate use, 
affecting the particular functions 
controlled by the injured muscles.  
Objective findings.-Entrance and (if 
present) exit scars linear or small, and 
so situated as to indicate relatively 
short track of missile through muscle 
tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and of definite weakness 
or fatigue in comparative tests.  (In 
such tests, the rule that with strong 
efforts, antagonistic muscles relax is 
applied to insure validity of tests.)  
(3)  Moderately Severe Disability of 
Muscles.
Type of injury.-Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or sloughing of soft 
parts, intermuscular cicatrization.  
History and complaint.-Service department 
record or other sufficient evidence 
showing hospitalization for prolonged 
period in service for treatment of wound 
of severe grade.  Record in the file of 
consistent complaint of cardinal symptoms 
of muscle disability.  Evidence of 
unemployability because of inability to 
keep up to production standards is to be 
considered, if present.  
Objective findings.-Entrance and (if 
present) exit scars indicating track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.  
(4)  Severe Disability of Muscles
Type of injury.-Through and through or 
deep penetrating wound due to 
high-velocity missile, or large or 
multiple low velocity missiles, or 
explosive effects of high velocity 
missile, or shattering bone fracture, 
with extensive debridement or prolonged 
infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  
History and complaint.-As under 
moderately severe above, in aggravated 
form.  
Objective findings.-Extensive ragged, 
depressed and adherent scars so situated 
as to indicate wide damage to muscle 
groups in missile track.  X-ray may show 
minute multiple scattered foreign bodies 
indicating spread of intramuscular trauma 
and explosive effect of missile.  
Palpation shows moderate or extensive 
loss of deep fascia or of muscle 
substance.  Soft or flabby muscles in 
wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
Faradism compared with the sound side may 
be present.  Visible or measured atrophy 
may or may not be present.  Adaptive 
contraction of opposing group of muscles, 
if present, indicates severity.  Adhesion 
of scar to one of the long bones, 
scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds of 
the shoulder girdle (traumatic muscular 
dystrophy), and induration or atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.  Schedule 
for Rating Disabilities, 17 (1945).

The evidence considered by the VA in formulating its December 
1947 rating decision consisted of the veteran's service 
medical records, the report of an April 1947 VA special 
malaria examination, and written statements from the veteran.  
The veteran's service medical records indicate that he was 
struck by a shell fragment or fragments during combat and 
sustained a puncture wound over the right extreme upper 
medial posterior thigh.  The report of the veteran's May 1945 
physical examination for service separation conveys that he 
exhibited no right lower extremity abnormalities.  The report 
of the April 1947 VA special malaria examination relates that 
the veteran reported having sustained a right thigh shrapnel 
fragment wound.  On examination, the veteran exhibited a 
well-healed scar over the inner surface of the right thigh 
and the examiner found it to be nondisabling.  Given these 
facts, the Board finds that the evidence then before the VA 
does not show the presence of right lower extremity 
impairment apart from a nonsymptomatic scar.  The fact of the 
matter is that based on the evidence then of record, the RO 
had no basis to assume there was any muscle injury or other 
disabling residuals of the shell fragment wound.  Absent such 
clinical findings, the Board concludes that the VA did not 
commit clear and unmistakable error in failing to award a 10 
percent evaluation for the veteran's right posterior thigh 
shell fragment wound residuals under Diagnostic Code 5313.  
Schedule for Rating Disabilities, Diagnostic Code 5313 
(1945).  



III.  Earlier Effective Date

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002) 
and 38 C.F.R. § 3.400 (2002).  The statute provides, in 
pertinent part, that:

(a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.  

***

(b)(2)  The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2002).  

The pertinent provisions of 38 C.F.R. § 3.400 (2002) clarify 
that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  

***
(o)(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  


In his May 1998 notice of disagreement, the veteran advanced 
that the record supported assignment of an effective date 
prior to September 23, 1992 for the award of a 10 percent 
evaluation for his right posterior thigh shell fragment wound 
residuals.  He stated that a compensable evaluation should 
have been assigned at the time of the initial award of 
service connection.  In a March 2002 written statement, the 
veteran asserted that the appropriate effective date for the 
award of a 10 percent evaluation for his right posterior 
thigh shell fragment wound residuals was September 14, 1945, 
the day following his separation from active service.  He 
states that while his service medical records establish that 
he sustained both a penetrating right thigh shell fragment 
wound and a penetrating right arm gunshot wound, an effective 
date of September 14, 1945 has been assigned solely for his 
right arm gunshot wound residuals.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
sustained a penetrating right thigh shell fragment wound 
which required significant medical treatment in 1944.  In 
December 1947, the VA established service connection for the 
veteran's right posterior thigh shell fragment wound 
residuals and assigned a noncompensable evaluation for that 
disability.  The veteran subsequently filed claims for an 
increased evaluation for his right thigh shell fragment wound 
residuals in October 1981, April 1984, and April 1989.  In 
November 1981 and July 1989, respectively, the RO denied the 
veteran's claims and informed him in writing of the adverse 
decisions and his appellate rights.  The veteran did not 
appeal from either decision with the 1984 claim being 
subsumed in the 1989 decision that was not appealed.  In 
September 1992, the veteran submitted a claim for an 
increased evaluation for his right thigh shell fragment wound 
residuals which was received on September 23, 1992 and 
subsequently granted by the Board.  

The veteran sustained a penetrating right posterior thigh 
shell fragment wound with moderate Muscle Group XIII injury 
during his period of wartime service; subsequently filed 
claims for an increased evaluation for that disability which 
were repeatedly denied; and the decisions denying the claims 
became final.  Given these facts, the assignment of the 
appropriate effective date for the award of a 10 percent 
evaluation is the date of receipt of the veteran's reopened 
claim.  The veteran's reopened claim was received by the RO 
on September 23, 1992.  Therefore, the Board concludes that 
an effective date prior to September 23, 1992 is not 
warranted.  


ORDER

The VA's December 1947 rating decision was not clearly and 
unmistakable erroneous in failing to assign a 10 percent 
evaluation for the veteran's right posterior thigh shell 
fragment wound residuals.  

An effective date prior to September 23, 1992 for an award of 
a 10 percent evaluation for the veteran's right posterior 
thigh shell fragment wound residuals with Muscle Group XIII 
injury is denied.  



			
             Constance B. Tobias                                          
M.W. Greenstreet
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



Citation Nr: 0114546	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  99-14 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 23, 
1992 for the grant of a 10 percent evaluation for service-
connected residuals of a shell-fragment wound to the right 
lower extremity (Muscle Group (MG) XIII). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO).  In that decision, inter alia, the RO 
implemented an Order issued by the Board in a July 1997 
decision and increased the disability evaluation of the 
veteran's service-connected residuals of a shell-fragment 
wound to the right lower extremity (Muscle Group (MG) XIII) 
from a noncompensable rating to a 10 percent rating.  The RO 
assigned September 23, 1992 as the effective date of that 
award.  The veteran has perfected an appeal of that effective 
date.  

During the course of the development of the current appeal, 
the veteran had asserted a claim of entitlement to service 
connection for tremors.  In a statement submitted on December 
1, 1999, however, the veteran withdrew that claim.  


FINDINGS OF FACT

1.  On July 26, 1989, the RO notified the veteran of the 
denial of his claim for an increased evaluation of his 
service-connected residuals of a shell-fragment wound to the 
right lower extremity (Muscle Group XIII).  The veteran did 
not file a notice of disagreement within one year following 
the date of that decision.

2.  On September 23, 1992, the veteran filed a claim for an 
increased rating for service-connected residuals of a shell-
fragment wound to the right lower extremity (Muscle Group 
XIII).  In an August 1997 rating decision, a 10 percent 
disability evaluation was assigned for that disorder, 
effective from September 23, 1992.  




CONCLUSION OF LAW

The criteria for an effective date prior to September 23, 
1992 have not been met for the assignment of a 10 percent 
evaluation for residuals of a shell-fragment wound to the 
right lower extremity (Muscle Group XIII).  38 U.S.C.A. 
§§ 1155, 5101(a), 5110 (West 1991); 38 C.F.R. §§ 3.1(p), 
3.151(a), 3.400, 20.200 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a December 1947 rating decision, service connection was 
granted for scars to the right upper arm and right thigh, 
residuals of gunshot wounds, and evaluated as zero percent 
disabling, effective from the day following the veteran's 
separation from service, September 14, 1945.  The veteran did 
not thereafter file a notice of disagreement with the 
evaluation assigned.  

In a November 1981 rating decision, in pertinent part, the 
veteran's service-connected scar of the right leg, as a 
residual of a shell fragment wound, was set out as separate 
and apart from the service-connected scar of the right arm, 
as a residual of a gun shot wound.  In the decision, the RO 
explained that the veteran had submitted no evidence that 
indicated that these disabilities had increased in severity 
beyond the percentages currently assigned.  Each such scar 
disability was assigned a separate zero percent evaluation, 
effective from September 14, 1945.  In the same decision, 
service connection was denied for several other disorders.  
The veteran was provided notice of this rating decision in a 
letter dated November 18, 1981.  

On July 2, 1984, a letter from the veteran dated April 12, 
1984 was received by the RO.  The letter was introduced by a 
cover statement, VA Form 21-4138, in which the veteran noted 
that he wished to have the attached documents and letter 
added to his VA claims file to become a part of his permanent 
record.  In the April 12, 1984 letter, the veteran stated 
that he was writing in reference to the November 18, 1981 
letter from the RO.  The veteran explained that "[e]ven 
though a considerable amount of time has elapsed, I am 
anxious to get my military record complete.  I am listing 
facts below to better complete my records in the Marines 
Corps."  The letter went on to list wounds and injuries that 
the veteran reported he had received while in service.  
Included amongst these was a reference to the "scar on the 
right leg, residuals of several fragment wounds."  The 
veteran explained that he had had "severe pain in [his] 
right leg for a number of years and it gets worse."  
Following several paragraphs concerning other wounds, the 
veteran stated that he had not received any of the medals 
that he was to receive.  He noted that the statements were 
being submitted to the Records Department for information to 
update his records.  He concluded by stating that he was 
"look[ing] forward to any additional medals or other 
materials" that were due to him.  

On April 27, 1989, a statement dated April 25, 1989, was 
received by the RO from the veteran's service representative.  
The statement directed that it be considered an informal 
claim for benefits, including an increase in service-
connected disability benefits currently being received.  On 
the same day, a statement was received from the veteran dated 
April 18, 1989, in which he requested, in pertinent part, a 
"desire to reopen his claim for service connection for the 
following conditions:  right thigh shrapnel injury . . . . 
."  The veteran requested a compensation examination.  

On May 11, 1989, the RO directed a letter to the veteran 
requesting medical evidence to support his claim that his 
service-connected condition is more disabling than previously 
rated.  The veteran was given 60 days to respond.  On June 
26, 1989, the RO directed a letter to the veteran stating 
that his claim was being disallowed because of his failure to 
submit the requested supporting evidence.  The veteran was 
reminded that he could still submit evidence but that it must 
be received before May 11, 1990 in order to be paid prior to 
the receipt of any such evidence.  The veteran was provided 
notice of his rights to appeal.  

On September 23, 1992, a claim was received from the veteran 
requesting re-evaluation of his service-connected 
disabilities.  He stated, in pertinent part, that his shell 
fragment wound of the right thigh was becoming much worse, 
and that he was being treated by a named physician.  In a 
February 1993 rating decision, the RO denied the veteran's 
claim for an increase.  The veteran perfected an appeal of 
that decision and in July 1997, the Board granted the 
veteran's appeal and increased the disability evaluation of 
the veteran's service-connected residuals of a shell-fragment 
wound to the right lower extremity (Muscle Group (MG) XIII) 
from a noncompensable rating to a 10 percent rating.  In an 
August 1997 rating decision, the RO assigned the date of the 
veteran's claim, September 23, 1992, as the effective date of 
that award for an increased evaluation.  The veteran 
perfected an appeal as the effective date of the award of the 
10 percent disability evaluation for his right lower 
extremity disability.  

Analysis

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2000).  An informal claim is any communication 
indicating an intent to apply for one or more benefits.  The 
benefit being sought must be identified.  38 C.F.R. § 3.155 
(2000). 

The effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r) (2000).  

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  That is, "evidence in a claimant's file which 
demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v Derwinski, 3 Vet. App. 129, 
135 (1992).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200 (2000). 

A claim which has been allowed or disallowed by the RO 
becomes final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. §§ 3.160(c), 
20.1103 (2000).  The filing of additional evidence after 
receipt of notice of an adverse determination does not extend 
the time limit for initiating or completing an appeal from 
that determination.  38 C.F.R. § 20.304 (2000).

As noted, the veteran has challenged the effective date of 
the award of the 10 percent disability evaluation for his 
right lower extremity disability.  It is his basic contention 
that his letter dated April 12, 1984, and received by the RO 
on July 2, 1984, was in fact a claim for an increased 
disability evaluation for his right lower extremity 
disability.  He argues that the RO failed to take any action 
on the claim, and it therefore remained pending until the 
time that he was granted the 10 percent evaluation by the 
Board in 1997.  He asserts that the effective date of that 
award should therefore be the date of the receipt of the 
unanswered claim, July 2, 1984.  

First, in answer to the allegations regarding the veteran's 
April 1984 letter, it is noted that the veteran's expressed 
purpose for the letter was to update his military records, 
ostensibly to determine whether he would be due "any 
additional medals or other materials" that he had not 
received.  There is no indication, expressed or implied, that 
the veteran was "requesting a determination of entitlement 
or evidencing a belief in entitlement to a benefit."  38 
C.F.R. § 3.1(p) (2000).  Nor was there any indication in the 
April 1984 communication of an intent to apply for one or 
more benefits; nor was there an identification of which 
benefit, if any, was being sought.  38 C.F.R. § 3.155 (2000).  
The Board finds therefore, that the April 1984 letter to the 
RO from the veteran was neither a formal nor an informal 
claim for any benefit administered by the VA, including a 
claim for an increased rating for his service-connected right 
lower extremity disability.  

Second, even if the material submitted by the veteran on July 
2, 1984 were to be construed as a claim, his efforts to 
establish that date as the effective date of his increased 
evaluation for his right lower extremity disorder would still 
fail.  Significantly, in May 1989, the RO had asked the 
veteran to submit evidence to support his April 1989 request 
for increased benefits for his service-connected right lower 
extremity disorder.  The veteran failed to respond, and his 
April 1989 claim was denied by the RO in a July 1989 
decision.  The veteran did not file a notice of disagreement 
to this decision and it became final.  38 U.S.C.A. § 4105(c) 
(West 1989); 38 C.F.R. § 19.153 (1989).  Thus, the July 1984 
communication from the veteran (if it were to be construed as 
a claim for increased benefits) would necessarily have been 
enveloped in and superceded by the subsequent denial of those 
benefits in July 1989, a decision that has become final.  

The next communication of any kind received by the RO on the 
issue of an increased rating for the veteran's service-
connected right lower extremity disorder (including any 
medical evidence) was the claim filed by the veteran on 
September 23, 1992.  The Board finds that until the filing of 
that claim, it was not factually ascertainable from the 
evidence of record, that the veteran's service-connected 
residuals of a shell-fragment wound to the right lower 
extremity (Muscle Group XIII) had increased in severity over 
that manifested at the time of the December 1947 rating 
decision.  Consequently, the veteran is not entitled to an 
effective date for the grant of the 10 percent evaluation for 
service-connected residuals of a shell-fragment wound to the 
right lower extremity (Muscle Group XIII) prior to September 
23, 1992, the date he filed his reopened/increased rating 
claim.  The decision of the RO is affirmed on that basis.  




ORDER

Entitlement to an effective date earlier than September 23, 
1992 for the assignment of a 10 percent evaluation for 
residuals of a shell-fragment wound to the right lower 
extremity (Muscle Group XIII) is denied.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

